Citation Nr: 0019657	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased original rating for low back 
pain with degenerative joint disease, herniated nucleus 
pulposus L4-L5 and degenerative disc disease, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased (compensable) original rating 
for degenerative joint disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established entitlement to service 
connection for a low back disability, evaluated as 10 percent 
disabling, and which also established entitlement to service 
connection for a thoracic spine disability, evaluated as 
noncompensably disabling.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

Where a veteran has stated that a service-connected 
disability has increased in severity, or where a veteran 
disputes an initial rating of a service-connected disability, 
a claim of entitlement to an increased rating for that 
service-connected disability is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  Therefore, as the veteran has alleged that 
his disabilities have increased in severity, these claims are 
well grounded and development is appropriate.

The Board feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
back disabilities.  Specifically, the Board finds that the 
March 1997 VA examination did not provide the specific 
medical evidence needed in order to properly rate the 
veteran's spinal disabilities.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA spine examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide the 
veteran's ranges of spine motion as 
measured by goniometer, if feasible, 
and expressed in degrees.  The 
examiner should state whether the 
findings indicate any limitation of 
motion.  If so, the examiner should 
provide an opinion as to the 
severity of any limitation of motion 
and should provide normal ranges of 
motion.

c)  The examiner should state 
whether there is X-ray evidence of 
arthritis in the thoracic spine.

d)  As to intervertebral disc 
syndrome, the examiner should state 
whether the intervertebral disc 
syndrome is productive of recurring 
attacks with intermittent relief, 
persistent symptoms compatible with 
sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, 
absent ankle jerk, neurological 
findings appropriate to the site of 
the diseased disc, or little 
intermittent relief.  For each sign 
listed, the examiner should 
specifically state whether or not 
that sign is present.  The examiner 
should also provide an opinion as to 
the severity of any intervertebral 
disc syndrome (i.e., mild, moderate, 
severe, pronounced).

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


